        Case 2:21-cv-01250-JAM-DB Document 6 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA

10

11   CAROL HALLISSY,                        Case No. 2:21-cv-01250-JAM-DB
                                            (Honorable John A. Mendez)
12              Plaintiff,
                                            ORDER GRANTING THE PARTIES’
13        vs.                               STIPULATION TO EXTEND TIME TO
                                            FOR DEFENDANT TO RESPOND TO
14   METROPOLITAN LIFE INSURANCE            COMPLAINT
     COMPANY,
15                                          [Stipulation filed concurrently]
                Defendant.
16                                          Complaint Filed: July 16, 2021

17

18

19

20

21

22

23

24

25

26

27

28
                                            1
                                        ORDER ON STIPULATION TO EXTEND TIME TO RESPOND
                                                               Case No. 2:21-cv-0125-JAM-DB
                                                                               1044146\308709287.v1
         Case 2:21-cv-01250-JAM-DB Document 6 Filed 08/13/21 Page 2 of 2


 1                                                ORDER
 2
            Having reviewed the Parties’ Stipulation to extend the time for Defendant Metropolitan Life
 3
     Insurance Company to respond to Plaintiff’s Complaint, and for good cause shown, the Court hereby
 4
     GRANTS the Parties’ Stipulation. Defendant shall have up to and including September 3, 2021 to
 5
     answer or otherwise respond to Plaintiff’s Complaint.
 6

 7
     IT IS SO ORDERED.
 8

 9   DATED: August 12, 2021                            /s/ John A. Mendez
10                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                                 ORDER ON STIPULATION TO EXTEND TIME TO RESPOND
                                                                        Case No. 2:21-cv-0125-JAM-DB
                                                                                       1044146\308709287.v1
